DocuSign Envelope ID: CA7972CA-5279-4570-81FE-483FCF179572
           Case 2:21-cv-03254-CBM-SK Document 6-4 Filed 04/15/21 Page 1 of 1 Page ID #:67




                               DECLARATION OF DOE #3 IN SUPPORT OF
                          APPLICATION FOR TEMPORARY RESTRAINING ORDER


                     I, DOE #3, state and declare as follows:

                     1.      I have personal knowledge of the facts hereinafter stated, and if called upon

            to testify, could and would competently testify thereto.

                     2.      I am a Plaintiff Class Representative in this action, DOE 1, et al, v. United

            States of America.

                     3.      This declaration is in support of Plaintiffs’ application for a temporary

            restraining relating to the relief sought in the Class Action Complaint filed in this action.

                     4.      I rent safe deposit box #6710 at US Private Vaults (“USPV”), was provided

            a key to my personal box, and maintain and have maintained exclusive control over this

            box and the property held in the box since in and before March 22-26, 2021.

                     5.       I store and have stored United States currency, gold and jewelry in this

            USPV box, none of which is contraband. I have never defaulted on the box lease

            payments.

                   I certify under penalty of perjury of the laws of the United States of America that
            the foregoing is true and correct. Executed on April 14, 2021 in the County of Los
            Angeles, California.


                          4/15/2021
            DATED: _________                           __________________________
                                                       JOHN DOE #3
